DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “th” after (3-1), (3-2) and (3-3) should be superscript.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 3 and 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to how close the value of the distance between the protrusion from the first point .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Shimoda et al. (US 20160337488; “Shimoda” hereinafter).
Regarding claim 15, Shimoda (figs. 1-10, annotated fig. 10) discloses an electronic device comprising: a display (70); and a housing including a first region (“first region, annotated figs. 3-5) including a portion exposed to an outside of the electronic device and a second region (“second region” that includes the middle section 34, annotated fig. 10) supporting at least a portion of the display (annotated fig. 10), wherein the first region includes: a first section (“first section, annotated fig. 10) extending from an end of the second region; a second section (“second section, annotated fig. 10) extending from the first section in a first direction (upward direction) and including at least one protrusion (“protrusion”, annotated fig. 10) protruding into the electronic device (protrusion extended inward from the second section, annotated fig. 10); and a third section (“third section, annotated fig. 10) extending from the second section in the first direction (upward direction) and including a curved shape on a face oriented in the first direction (annotated fig. 10), and the protrusion is disposed not to be 


    PNG
    media_image2.png
    402
    701
    media_image2.png
    Greyscale


 Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2, 4-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US  20190376852 ; “Kobayashi” hereinafter) in view of Eiraku et al. (US 20030123243; “Eiraku” hereinafter).
Regarding claim 1, Kobayashi (figs. 1A-2) discloses an electronic device comprising: a housing (fig. 2) including a front plate (14) oriented in a first direction (upward direction or y+ direction, figs 1A-2), a rear plate (11M) oriented in a second direction (downward direction, or y- direction, figs 1A-2), opposite the first direction, and a side member (11L and 11R) surrounding an internal space between the front plate and the rear plate; a display (“display device 14a include a liquid crystal display”, Par. [0074]) visible through at least a portion of the front plate (fig. 2); and a mid-plate (12) located between the front plate and the rear plate (fig. 1B), wherein, the mid-plate includes a first portion (“first portion”, annotated fig. 1B) disposed between the front plate and the side member when viewed from an outside of the housing, and the first portion includes: a first surface (“first surface”, annotated fig. 1B) supporting a portion of the front plate (14) and oriented in the first direction (first surface is facing upward direction and support at least a portion of the front panel 14, fig. 1B); a second surface (“second surface”, annotated fig. 1B) exposed to the outside of the housing; a third surface (“third surface”, annotated fig. 1B) oriented in a third direction different from the first direction and the second direction (third surface is facing a horizontal or z direction, annotated fig. 1B), and facing a side face of the front plate (14); and a protrusion (“protrusion”, annotated fig. 1B) protruding in parallel direction to the third direction (protrusion is protruding in the z or horizontal direction).  

Eiraku (fig. 1) teaches a display device comprising of a front panel (1) and a middle frame (3 and 9), where in the middle frame (3) has an protrusion or extension lip extending in the inner direction (upper end of the frame 3 has an extension lip extended or protruded in the inner direction to at least partially surround the front panel 1, fig. 1, also depicted as “protrusion” in annotated fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kobayashi to incorporate a protrusion that extends inward from the inner wall of the frame as suggested by Eiraku because such modification provide protection to the edge surface of the front panel and also help to hold the front panel in place.

    PNG
    media_image3.png
    591
    898
    media_image3.png
    Greyscale

Regarding claim 2, Kobayashi in view of Eiraku (relied on Eiraku, annotated fig. 1) discloses wherein the protrusion (“protrusion”, annotated fig. 1) is located between a 
	Regarding claim 4, Kobayashi in view of Eiraku (relied on Kobayashi, figs. 1A-2 and annotated fig. 1B) discloses wherein the third direction is substantially perpendicular to the first direction (third direction is along z axis and first direction is along y axis and they are perpendicular to each other, as depicted in annotated fig. 1B).

    PNG
    media_image4.png
    588
    786
    media_image4.png
    Greyscale

Regarding claim 5, Kobayashi in view of Eiraku (relied on Kobayashi, figs. 1A-2 and annotated fig. 1B) discloses wherein the first portion includes: a first region (a region of the frame 12 that include a second surface and is disposed outside of the housing, fig. 1B, depicted as “first region”, annotated fig. 1B.1) including a region 
Regarding claim 6, Kobayashi in view of Eiraku (relied on Kobayashi, figs. 1A-2 and annotated fig. 1B) discloses wherein the first region (“first region”, annotated fig. 1B.1)  includes: a first section (“first section”, annotated fig. 1B.1) extending from an end of the second region (“second region” annotated fig. 1B.1); a second section (“second section”, annotated fig. 1B.1) extending from the first section in the first direction; and a third section (“third section”, annotated fig. 1B.1) extending from the second section in the first direction and including a curved shape on a face oriented in the first direction.  

    PNG
    media_image5.png
    536
    970
    media_image5.png
    Greyscale


Regarding claim 11, Kobayashi in view of Eiraku discloses the display device as claimed in claim 2.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the third surface of the frame of Kobayashi in view Eiraku to change the shape of the  third surface to have a predetermined slope ranges from 1 degree to 4 degrees as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification increases the contact surface area between edge of the front panel and the third surface.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Eiraku as applied to claim 6, and in further view of Shimoda et al. (US 20160337488; “Shimoda” hereinafter).
	Regarding claim 7, Kobayashi in view of Eiraku discloses the display device as claimed in claim 6.
However, Kobayashi in view of Eiraku does not explicitly disclose wherein the first region is inclined or curved so as to gradually decrease in size from the first section toward the second section and the third section.  
Shimoda teaches a display device comprising a frame (30) that includes a first region (“first region”, annotated fig. 6) that is inclined or curved so as to gradually decrease in size from a first section toward a second section and a third section (annotated fig. 6)
.

    PNG
    media_image6.png
    373
    664
    media_image6.png
    Greyscale


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Eiraku as applied to claim 2, and in further view of Morizuka et al. (US 20140184986; “Morizuka” hereinafter).
Regarding claim 12, Kobayashi in view of Eiraku discloses the display device as claimed in claim 2.
However, Kobayashi in view of Eiraku does not explicitly disclose wherein the first portion and the protrusion are formed of a same injection-molded material, and the injection-molded material is at least one of polystyrene (PS), acrylonitile butadiene styrene (ABS), polyphthalamide (PPA), polyamide (PA), polyphenylene sulfide (PPS), modified polyphenylene oxide (MPPO), acrylic, or polycarbonate (PC).  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kobayashi in view of Eiraku to have to have the frame and the protrusion made of molded ABS resin as such medication provides impact resistant insulating housing.
Note: “Injection molded” is a process limitation and the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not have patentable weight.
Regarding claim 13, Kobayashi in view of Eiraku discloses the display device as claimed in claim 2.
Kobayashi in view of Eiraku does not disclose wherein the mid-plate is manufactured through injection molding, and gas generated during the injection molding is discharged from the (3-2)th surface of the second section.  
Morizuka teaches a frame (11) is made of molded ABS resin (“Case 11 is a molded article of black or dark resin such as ABS resin”, Par. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kobayashi in view of Eiraku to have to have the frame made of molded ABS resin as such medication provides impact resistant insulating housing.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Eiraku as applied to claim 2, and in further view of Kim et al. (US 20150131023; “Kim” hereinafter).
Regarding claim 14, Kobayashi in view of Eiraku discloses the display device as claimed in claim 2.
However, Kobayashi in view of Eiraku does not explicitly disclose wherein a plurality of first portions, in each of which the protrusion is formed, are disposed along an edge region of the electronic device. 
Kim (fig. 1) teaches a display device comprising a frame (300) that includes a plurality of portions where a protrusion (320) is disposed, and these portions are disposed around edge region of the display device (1000).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a plurality of portions where protrusions are disposed as suggested by Kim because such modification to increases the mechanical support provided to a display panel and other display components.

Allowable Subject Matter
Claim 3 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, and a combination of limitation that the protrusion is disposed at a same distance from the first point and the second point.
Claim 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 5 and 6, and a combination of limitation that  a (3-1)th, face disposed in the first section and having a length of 40% to 60% of the third surface; a (3-2)th face disposed in the second section and extending from the (3-1)th, face; and a (3-3)th face disposed in the th face so as to form a curved face, and the protrusion is disposed to protrude from a portion of the (3-2)th face toward an inside of the electronic device. None of the reference art of record discloses or renders obvious such a combination.
Claims 9 and 10 are objected as being dependent on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841